DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dais et al (EP 2,515,313; cited in the IDS; hereinafter Dais).
Regarding claim 1, Dais discloses a high-voltage bushing (see figure 1), comprising: an insulator (20) having insulating layers (23) formed of a plastic fabric containing aramid fibers (23a; paragraph 0032; aramid); and an inner conductor (10) led through said insulator (20); and said insulator (20) including conductive control inserts (40) for field control (see figure 1), said conductive control inserts (40) being arranged concentrically around said inner conductor (10, see figure 1) and separated from one another by said insulating layers (23; see figure 1; paragraph 0018-0019; 0032 or claim 9).
	Regarding claim 2, Dais discloses the high-voltage bushing (see figure 1), wherein said insulator (20) is impregnated with a resin (paragraph 0025).
	Regarding claim 3, Dais discloses the high-voltage bushing (see figure 1), wherein said resin is a high- temperature resin (paragraph 0024).
Regarding claim 4, Dais discloses the high-voltage bushing (see figure 1), wherein said resin is an epoxy resin (paragraph 0024).
Regarding claim 6, Dais discloses the high-voltage bushing (see figure 1), wherein said insulating layers (23a) are concentrically or spirally wound about said inner conductor to form a winding (see figure 1).
Regarding claim 7, Dais discloses the high-voltage bushing (see figure 1), wherein said resin has a filler (paragraph 0024).
Regarding claim 8, Dais discloses the high-voltage bushing (see figure 1), wherein said filler is formed from solid particles (paragraph 0024).
Regarding claim 10, Dais discloses a method for producing a high-voltage bushing (see figure 1), which comprises the steps of: winding insulating layers (23a) formed from a plastic fabric having aramid fibers (paragraph 0032, aramid) onto a winding core (10) to form an insulator (20); and impregnating the insulator with a resin (paragraph 0025); and arranging conductive control inserts (40) concentrically around the inner conductor (10), the conductive control inserts (40) being separated from one another by the insulating layers (23a; see figure 1).
	Regarding claim 11, Dais discloses the method, wherein the resin is a high-temperature resin (paragraph 0025).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dais et al (EP 2,515,313; cited in the IDS; hereinafter Dais).
Regarding claim 9, Dais discloses the claimed invention except for the high-voltage bushing (see figure 1) being rated for insulation of a service voltage in excess of 100 kV.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make Dais with a High Voltage Bushing to insulate an operative voltage of more than 100kV to provide protection against voltages over 100kV.  Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Response to Arguments
4.	Applicant's arguments filed on July 28, 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Dais et al (EP 2,515,313) lack the limitation of “said insulator including conductive control inserts for field control, said conductive control inserts being arranged concentrically around said inner conductor and separated from one another by said insulating layers”.  The Examiner disagrees and points out that Dais (EP 2,515,313) clearly teaches this limitation in paragraph 0032, which states that “The reinforcement 23 is integrated with the insulator 20. The reinforcement supports the predominantly formed from the relatively brittle, cured polymer mass 22 and insulator 20 and thus increases its mechanical strength”.  So, the reinforcement (23) is embedded with the polymer mass during manufacturing in order to increase mechanical strength. Furthermore, Figure 1 shows the conductive inserts (40) being separated from one another by the insulating layers (see figure 1).  Therefore, Dais discloses the conductive control inserts (40) being arranged concentrically around the conductor (10, see figure 1) and separated from one another by said insulating layers (23; which are part of the insulator 10; see figure 1; paragraph 0032).  
In addition, Dais (EP2,515,313) also teaches in paragraph 0018-0019 that “The mechanical strength of the implementation and in particular of the shielding can be increased if the polymer composition comprises an inorganic filler, in particular a powder based on SiO2 and / or Al2O.  If the proportion of the filler in the polymer composition is 60 to 80 percent by weight, the implementation can be subjected to particularly high mechanical and thermal stress. In order to achieve an additional increase in the mechanical strength of the bushing, a reinforcement (which may contain aramid fibers) may be embedded in the polymer compound, which may optionally also extend into at least one screen of the screen”.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


6.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

November 11, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848